MEMORANDUM **
Robert Wayne Perrone appeals the district court’s denial of his habeas corpus petition for an alleged violation of Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), under 28 U.S.C. §§ 2241 and 2254. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we affirm.
Faretta requires that defendants be allowed to represent themselves when they make a timely request and show themselves capable of self-representation. Perrone’s Faretta request was made one court day prior to the date that his trial was scheduled to begin, which was neither “[w]ell before the date of trial” nor “weeks before trial.” See Marshall v. Taylor, 395 F.3d 1058, 1061 (9th Cir.2005) (“Because the timing of Marshall’s request [on the morning of trial] fell well inside the ‘weeks before trial’ standard for timeliness established by Faretta, the [state] court of appeal’s finding of untimeliness clearly comports with Supreme Court precedent.”). Accordingly, the state’s rejection of Perrone’s Faretta claim was not a decision that was “contrary to, or involved an unreasonable application of, clearly established Federal law,” as is required for habeas relief under 28 U.S.C. § 2254(d)(1).
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.